Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2/3/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 2/3/2022 be considered. 

Claim status
           Applicant has amended Claim 1, and cancelled claims 4, 5, and 18.  
Claims 16-17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-3, 7-15 and 19-20 are under consideration. 


New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regard to Claims 2 and 3, instant claims recite the limitation "the host cell" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claims because Claim 1 is directed to a “fibroblast host cell”, thereby rendering Claims 2 and 3 incomplete. Appropriate correction is required. 
In regard to Claim 14, instant claim recites the limitation of “unwanted” immune response”.  A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the term “unwanted” is a subjective term which renders the claim indefinite.  The term "unwanted" is not defined by the claim, although the specification does recite the term, there is no special definition, and there is no standard for determining the scope of the term in relation to other immune responses recited. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In regard to Claim 19, instant claim is dependent on canceled Claim 18. MPEP 608.01(n) states that if the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete. Furthermore, instant Claim 19 is indefinite for a lack of antecedent bases for limitations which are not presented in the canceled claim upon which it is dependent. For the sake of compact prosecution, Claim 19 is being examined as being dependent on Claim 3, which is directed to a “murine fibroblast host cell”. However, it is also not that even with a corrected dependency, Claim 19 lacks proper antecedent basis because it is directed to a “murine fibroblast” and should be directed to a “murine fibroblast host cell”.

	
Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 3, 7-15, and 19 under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005) and Sadelain et al., (US2002/0131960, filed 6/01/2001) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the HLA-DR molecules to HLA-DR1, HLA-DR51 and/or HLA-DR11, which are limitations Taylor, Riley and Sadelain are silent to.

The prior rejection of Claims 2 and 20 under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005) and Sadelain et al., (US2002/0131960, filed 6/01/2001), as applied to claim 1, in further view of Ogawa et al (Blood, 2006, 108:2893–2896) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the HLA-DR molecules.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006, prior art of record), in view of Riley et al. (US2006/0034810, filed 5/25/2005, prior art of record), Sadelain et al., (US2002/0131960, filed 6/01/2001, prior art of record), Latham et al. (J Immuno, 2005, 174:3978-3985) and Bulter et al. (Int Immuno, 2010, 22:863-873, prior art of record)

Auto-antigen embodiments

In regard to claim 1, Taylor teaches a method of generating and amplifying a population of human antigen-specific memory CD4+ T cells comprising the steps of:
Providing a population of APCs;
Loading the population of APCs with an antigen (i.e., antigen pulsed APCs);
Coculturing a population of T cells with the population of APCs of step ii) ([0021, 0061, 0063, 0067, 0142, 0147], see Example 3, [0116]). 
In regard to the wherein clause of claim 1, Taylor teaches that antigen stimulation of the TCR on CD4 cells stimulates proliferation, and that the other factors included in the cultures of Taylor that promote the tolerance to an antigen do not significantly affect the degree of proliferation [0016, 0035-0036, 0071, 0098-0099, 0120].
In regard to claims 11, 13, and 14, Taylor teaches the antigen is an auto-antigen that is capable of triggering an unwanted autoimmune disease when administered (Abstract, [0016-0021, 0023, 0067 0116, 0051-0052, 0118, 0159], and provides a preferred embodiment of an IRBP peptide antigen associated with autoimmune uveitis (see Example 3). 
	In regard to claim 15, as stated supra, Taylor teaches the step that the antigen-specific memory CD4+ T cells were primed by a primary stimulation with the antigen of interest in vivo [0063, 0116], thereby including the total population of PBMCs.
However in regard to claim 1, although the splenocyte based APCs of Taylor naturally express MHC II molecules for antigen presentation and co-stimulatory molecules such as CD80, they are silent to a method using artificial APCs (aAPCs) genetically modified to express MHC II molecules and co-stimulatory molecules.
In regard to claim 1, Riley teaches a method of amplifying a population of antigen-specific T cells comprising the steps of:
Providing a population of aAPCs genetically modified to stably express the MHC class II molecule HLA-DR and a costimulatory molecule ([0224], Table 1, see “pCLPS HLA DR0101”, Table 2, see “kt32-HLA-DR”);
Loading the population of APCs with an antigen;
Coculturing a population of T cells, such as memory T cells, with the population of APCs of step ii) (Abstract, [0138-0141, 0164, 0190-194, 0207, 0241, 0324]).
In regard to claims 7 and 8, Riley teaches the co-stimulatory molecule to be expressed is CD80 (alias B7-1) [0012, 0141-0144, 0161, 0218].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to method of generating and amplifying a population of antigen-specific memory CD4+ T cells as taught by Taylor and substitute genetically modified aAPCs as taught by Riley with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Riley because aAPCs are a continuously renewable “off the shelf” replacement for dendritic cells, can be easily tailored to stimulate any desired type of T cell, and using aAPCs obviate the time and expense required to generate DCs from splenocytes as a source of APC for cell culture (Abstract, [0055, 0192]). In regard to choosing CD80 as the costimulatory molecule to be expressed, Riley teaches that CD80 would have been obvious to choose because it is required for T cell activation and associated proliferation [0141-0144, 0161].
However in regard to claim 1, Taylor and Riley are silent with respect to using a genetically modified mouse fibroblast as the aAPC.
Sadelain et al., teaches a method of expanding a population of T cells comprising co-culturing with a population of aAPC expressing a MHC molecule and costimulatory molecules (Abstract, Field of the Invention). Specifically, in regard to claims 1, 3, 7-10 and 19, Sedelain teaches the aAPCs are mouse NIH3T3 fibroblasts genetically modified to stably express CD80 (alias B7.1), CD54 (alias ICAM1), and CD58 (alias LFA-3) ([0003, 0057, 00063, 0119, 0128-0129, 0138, 0142], see Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of CD80 genetically modified aAPCs as taught by Taylor and Riley and substitute the CD80/CD54/CD58 genetically modified mouse NIH3T3 fibroblasts of Sadelain with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to substituting genetically modified murine fibroblasts as per claims 1 and 3, Sadelain teaches this would have been obvious because genetically modified mouse fibroblasts are able to stimulate T cells greater than other APCs due to their xenogenic nature and high expression of HLA and costimulatory molecules, as well as their stability in culture, ease of manipulation, and the ability to process and present antigens in a therapeutically effective and HLA specific manner [0138-0139]. Second, in regard to genetically modifying the aAPCs to express CD80, CD54, and CD58 as per claims 7-10, as a first matter, as stated supra Riley teaches to genetically modify the aAPCs to express CD80 as a co-stimulatory ligand, and teaches that CD54 (alias ICAM1) and CD58 (alias LFA-3) promote interactions of the aAPCs with T cells ([0207 of Riley). Furthermore, Sadelain teaches it would have been obvious to express CD80 together with CD54 and CD58 because the combination of these molecules in the fibroblasts aAPCs were known to be necessary for T cell activation and the interactions between APCs and T cells (see also Figure 1 of Sadelain), and increased expansion of T cells by several fold [0131]. Finally, as per claim 19, it would have been obvious to choose the mouse fibroblast cell line NIHI3T3 as taught by Sadelain, because of their commercial availability and reliability from ATCC ([0119] of Sadelain).	
	However, in regard to claim 1, although Taylor teaches CD4+ T cells are stimulated with an auto-antigen, and Riley teaches the aAPC can express an auto-antigen presenting MHC class II molecule such as HLA-DR to effectively stimulate and expand the T cells of interest, they are silent with respect to expressing the MHC class II molecule HLA-DR1 and auto-antigen.
In regard to claim 1, Latham teaches a method of stimulating CD4+ T cells with the auto-antigen CII peptide presented by the HLA-DR1 molecule (Abstract, p. 3981, Fig.3)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of aAPC expressing HLA-DR and an autoantigen to prepare autoantigen stimulated CD4+ T cells as suggested by Taylor and Riley and substitute the HLA-DR1 molecules and a CII autoantigen as taught by Latham with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Latham because CII autoantigen presentation by HLA-DR1 molecules are associated with collagen-induced autoimmune arthritis (Abstract, Discussion, 1st para.), thereby making this HLA-DR isoform and autoantigen a clinically relevant combination to choose for the method of generating a population of CD4+ T cells with a “tolerance to autoantigens” according to Taylor [0018, 0046, 0051, 0092-0093].  Furthermore, Bulter et al. (2010) demonstrate that an aAPC genetically modified to express HLA-DR1 and loaded with an antigen of interest can stimulate the expansion of CD4+ T cells when co-cultured. Therefore, it would have been predictably obvious to use a host aAPC expressing HLA-DR1 for making the CD4+ T cells in the method of Taylor. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of using HLA-DR1 modified aAPCs with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Taylor taught the general methods for generating antigen-specific memory CD4+ T cells comprising expanding the cells by co-culture with APCs (2) Riley and Saledain provides the suggestion to modify the taught method to include genetically modified aAPCs that express a HLA-DR molecule for antigen presentation and provide a detailed enabling methodology for the expansion of T cells with HLA genetically modified aAPCs that could have easily been applied to other types of antigen-specific T cells, (3) Latham provides a suggestion to choose HLA-DR1 with an auto-antigen associated autoimmune disease in the taught method, and (4) the success of Butler in using a genetically modified aAPCs expressing HLA-DR1 for the expansion of antigen-specific memory CD4+ T cells suggested modification of the method of Taylor to include other APCs (to wit, HLA-DR1 genetically modified aAPCs) would be successful.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/03/2022 are acknowledged.
Applicant argues that the pending claims have been amended to recite that the MHC Class II molecule expressed by the fibroblast APC is either HLA-DR1, HLA-DR11 or HLA-DR51, which the cited prior art are silent to.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the rejections of instant claims over Taylor in view of Riley and Sadelain have been withdrawn. 
However, Taylor et al. have been reapplied in view of Latham et al. (J Immuno, 2005, 174:3978-3985) and Bulter et al. (Int Immuno, 2010, 22:863-873), who teach that it would have been predictably obvious to choose a fibroblast APC that expresses the MHC Class II molecule of HLA-DR1.


Claims 2 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006, prior art of record), in view of Riley et al. (US2006/0034810, filed 5/25/2005, prior art of record), Sadelain et al., (US2002/0131960, filed 6/01/2001, prior art of record), Latham et al. (J Immuno, 2005, 174:3978-3985) and Bulter et al. (Int Immuno, 2010, 22:863-873, prior art of record), as applied to claim 1, in further view of Ogawa et al (Blood, 2006, 108:2893–2896, prior art of record).

As discussed previously, Taylor et al. suggest a method of expanding antigen-specific memory CD4+ T cells comprising co-culturing with a population of fibroblast based aAPC expressing a HLA-DR MHC class II molecule and costimulatory molecules.
In regard to claim 20, as stated supra, Sadelain teaches xenogenic murine fibroblast.
However, they are silent with respect to genetically modified fibroblasts derived from a hematopoietic lineage.
In regard to claim 2, Ogawa et al., teaches bone marrow as a source of fibroblasts derived from hematopoietic stem cells (Abstract). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of fibroblast based aAPCs as taught by Taylor et al., and isolate the fibroblasts from bone marrow as taught by Ogawa with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ogawa because this fibroblast population can be readily isolated from genetically modified mice (e.g., GFP) for selection purposes (p. 2894, Results). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/3/2022 are acknowledged and have been addressed supra.


Claims 1, 3, 7-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulter et al. (Int Immuno, 2010, 22:863-873, prior art of record), in view of Sadelain et al., (US2002/0131960, filed 6/01/2001, prior art of record) 

Bacterial antigen embodiments

In regard to claim 1, Butler teaches a method of amplifying a population of tetanus toxin antigen-specific central memory CD4+ T cells comprising the steps of:
Genetically modifying an artificial antigen presenting cell (alias aAPC) to stably express a HLA-DR1 molecule along with a CD80 costimulatory molecule, thereby generating a population of aAPCs;
Loading the population of aAPCs of step i) by pulsing overnight with the antigen;
Coculturing a population of CD4+ T cells with the population of aAPCs of step ii), wherein the step of coculturing stimulates proliferation of antigen-specific memory CD4+ T cells (Abstract, Methods, p. 864-865, cDNAs, Generation of K562-based aAPC, Production of HLA-DR-restricted CD4+ T cells, p. 866, Fig. 1, p. 868, Fig. 2). 
In regard to claims 11-12, Bulter teaches the antigen is a tetanus toxin “TT830” peptide, which is a bacterial antigen from Clostridium tetani. 
However in regard to claim 1, Bulter silent with respect to using a genetically modified mouse fibroblast as the aAPC.
Sadelain et al., teaches a method of expanding a population of T cells comprising co-culturing with a population of aAPC expressing a MHC molecule and costimulatory molecules (Abstract, Field of the Invention). Specifically, in regard to claims 1, 3, 7-10 and 19, Sedelain teaches the aAPCs are mouse NIH3T3 fibroblasts genetically modified to stably express CD80 (alias B7.1), CD54 (alias ICAM1), and CD58 (alias LFA-3) ([0003, 0057, 00063, 0119, 0128-0129, 0138, 0142], see Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of aAPC as taught by Butler and substitute the CD80/CD54/CD58 genetically modified mouse NIH3T3 fibroblasts of Sadelain with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to substituting genetically modified murine fibroblasts as per claims 1 and 3, Sadelain teaches this would have been obvious because genetically modified mouse fibroblasts are able to stimulate T cells greater than other APCs due to their xenogenic nature and high expression of HLA and costimulatory molecules, as well as their stability in culture, ease of manipulation, and the ability to process and present antigens in a therapeutically effective and HLA specific manner [0138-0139]. Second, in regard to genetically modifying the aAPCs to express CD80, CD54, and CD58 as per claims 7-10, as a first matter, as stated supra Butler also teaches to genetically modify the aAPCs to express CD80, and teaches that a CD80 dependent stimulatory signal allows the T cells to be long lived (p. 864, 3rd para. of Butler). Furthermore, Bulter teaches the aAPCs should also express adhesion molecules CD54 (alias ICAM1) and CD58 (alias LFA-3) (Abstract of Butler), and it would have been obvious to express these molecules in the fibroblasts of Sadelain because they were known to be necessary for T cell activation and the interactions between APCs and T cells (see also Figure 1 of Sadelain), and that the combination of these molecules increased expansion of T cells by several fold ([0131] of Sadelain). Finally in regard to claim 19, it would have been obvious to choose the mouse fibroblast cell line NIHI3T3 as taught by Sadelain, because of their commercial availability and reliability from ATCC ([0119] of Sadelain).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/3/2022 are acknowledged and have been addressed supra.


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulter et al. (Int Immuno, 2010, 22:863-873, prior art of record), in view of Sadelain et al., (US2002/0131960, filed 6/01/2001, prior art of record), as applied to claim 1, in further view of Ogawa et al (Blood, 2006, 108:2893–2896, prior art of record).

As discussed previously, Butler et al. suggest a method of expanding antigen-specific memory CD4+ T cells comprising co-culturing with a population of fibroblast based aAPC expressing a HLA-DR1 MHC class II molecule and costimulatory molecules.
In regard to claim 20, as stated supra, Sadelain teaches xenogenic murine fibroblast.
However, they are silent with respect to genetically modified fibroblasts derived from a hematopoietic lineage.
In regard to claim 2, Ogawa et al., teaches bone marrow as a source of fibroblasts derived from hematopoietic stem cells (Abstract). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of fibroblast based aAPCs as taught by Butler in view of Sadelain, and isolate the fibroblasts from bone marrow as taught by Ogawa with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ogawa because this fibroblast population can be readily isolated from genetically modified mice (e.g., GFP) for selection purposes (p. 2894, Results). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/3/2022 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633